I114th CONGRESS2d SessionH. R. 5827IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Chabot introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, the Judiciary, Ways and Means, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the President to determine whether a sale or transfer of advanced integrated air defense systems to Iran meets the requirements to impose sanctions under certain Iran sanctions laws, and for other purposes. 
1.Short titleThis Act may be cited as the Determination of Russia-Iran Weapons Transfer Act of 2016. 2.FindingsCongress finds the following: 
(1)The S–300 surface-to-air missile defense system, which has a range of 120 miles and can engage aircraft or short- and medium-range ballistic missiles, provides enhanced capabilities to Iran. (2)Such a system would significantly bolster Iranian military capabilities and introduce new obstacles to the ability of the United States to eliminate the threat of an Iranian nuclear weapon. 
(3)Iran received an S–300 surface-to-air missile defense system from the Russian Federation as part of an arms deal that was revived after Iran agreed to the Joint Comprehensive Plan of Action, signed at Vienna on July 14, 2015, relating to the nuclear program of Iran. (4)Russian officials have said they plan to deliver four such systems to Iran by the end of 2016. The delivery is part of an $800,000,000 contract signed in 2007, under which Russia was to provide Iran with five such systems. Russia suspended the deliveries of such systems in 2010. 
(5)On April 18, 2016, Department of State spokesperson John Kirby stated during a State Department briefing, We have made clear in the past our objections to any sale of the S–300 missile system to Iran.. (6)On June 8, 2016, the administration stated, in response to an inquiry by Representative Steve Chabot about the sale, that it has strongly urged the Government of Russia not to proceed with the sale of such systems to Iran, and that such a sale would add to tensions in the region and be clearly inconsistent with the goals of non-proliferation. 
3.Sense of CongressIt is the sense of Congress that the sale or transfer of an advanced integrated air defense system to Iran constitutes the sale or transfer of a destabilizing type of advanced conventional weapons system to Iran. 4.Determinations with respect to the imposition of sanctions for the sale or transfer of advanced integrated air defense systems to the Government of Iran (a)Notification of sales and transfersNot later than 15 days after the date on which the President receives credible information that any advanced integrated air defense system has been sold or transferred to Iran, the President shall notify the appropriate congressional committees of the sale or transfer. 
(b)Determinations with respect to sanctions 
(1)In generalNot later than 30 days after the date on which the President notifies the appropriate congressional committees of a sale or transfer under subsection (a), the President shall— (A)determine whether such sale or transfer meets the requirements to impose sanctions under each provision of law specified in subsection (c); and 
(B) 
(i)if the determination is that the sale or transfer is subject to any such sanctions, the President shall— (I)make a determination with respect to whether the President will impose or waive such sanctions with respect to such sale or transfer; and 
(II)submit that determination to the appropriate congressional committees; or (ii)if the determination is that the sale or transfer is not subject to any such sanctions, the President shall submit to the appropriate congressional committees a detailed report on the determination and the specific reasons for the determination. 
(c)Provisions of law specifiedThe provisions of law specified in this subsection are the following: (1)Section 5(b) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note). 
(2)The Iran-Iraq Arms Non-Proliferation Act of 1992 (50 U.S.C. 1701 note). (3)The Iran, North Korea, and Syria Nonproliferation Act (50 U.S.C. 1701 note).  
(d)TerminationAny sanction imposed by reason of a determination under subsection (b)(1)(B)(i)(I) shall, notwithstanding any provision with respect to the duration of a sanction under any provision of law specified in subsection (c), terminate on the date that is 30 days after the date on which the President submits to the appropriate congressional committees a certification that the Government of Iran and all entities owned or controlled by the Government of Iran— (1)are not in possession of the advanced integrated air defense system with respect to which such sanction was imposed; and 
(2)have not transferred the advanced integrated air defense system with respect to which such sanctions were enforced to— (A)a foreign terrorist organization, as designated under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or 
(B)a country, the government of which is designated by the Secretary of State, under section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 2405) (as continued in effect under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), section 40 of the Arms Export Control Act (22 U.S.C. 2780), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), or any other provision of law, as a government which has repeatedly provided support for acts of international terrorism. (e)DefinitionIn this Act: 
(1)Advanced integrated air defense systemsThe term advanced integrated air defense systems means command, control, communications, and computer systems, radars and any other related sensors, electronic warfare technologies, transporter-erector launchers, surface-to-air missile units (including the S–300 and S–400 missile defense systems produced by Russia), air superiority fighters, and parts thereof. (2)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 
